DETAILED ACTION
	This Office Action is in response to the Amendment filed on 07/14/2022.
	Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. Jong Lee on 08/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The invocation of 112(f) and 112(b) pertaining to claims 11-20 raised in the Non-Final Action dated 04/22/2022 are hereby withdrawn due to the Amendments.
 
			   EXAMINER’S AMENDMENT
		          Amend claims 5-6 and 15-16 as follow:
Claim 5:
A method of providing authentication for Rich Communication Services (RCS) application on a user equipment (UE) for RCS service provided by an RCS network, wherein the RCS network is separate from an IP Multimedia Subsystem (IMS), and wherein IMS Session Initiation Protocol (SIP) client is provided on the UE, the method comprising: 
performing an authentication of the IMS SIP client, wherein the authentication comprises: 
sending, by the IMS SIP client, a SIP REGISTER request message to a Proxy Call Session Control Function (P-CSCF) of the IMS; and 
performing, by one of a Serving Call Session Control Function (S-CSCF) of the IMS or a registration service, an Authentication and Key Agreement (AKA) challenge with the IMS SIP client; 
providing, by one of a Home Subscriber Server (HSS) of the IMS or a Unified Data Management (UDM) function module, an initial authorization grant for the IMS SIP client, upon successful authentication of the IMS SIP client; 
obtaining, by the RCS application, the initial authorization grant; and registering, by the RCS application, via RCS Application Programming Interface Gateway (API GW) of the RCS network, for RCS service with the RCS network; 
wherein the initial authorization grant comprises one of an access token or an authorization code, and wherein the initial authorization grant is provided by one of the HSS or the UDM function module to one of the S-CSCF or the registration service, and wherein one of the S-CSCF or the registration service provides the initial authorization grant to the IMS SIP client; and
 upon receipt of the initial authorization grant by the IMS SIP client, i) the initial authorization grant is transmitted by the IMS SIP client to the RCS application; or ii) the initial authorization grant is transmitted by the IMS SIP client to the RCS application in response to a query from the RCS application.

Claim 6:
A method of providing authentication for Rich Communication Services (RCS) application on a user equipment (UE) for RCS service provided by an RCS network, wherein the RCS network is separate from an IP Multimedia Subsystem (IMS), and wherein IMS Session Initiation Protocol (SIP) client is provided on the UE, the method comprising: 
performing an authentication of the IMS SIP client, wherein the authentication comprises: 
sending, by the IMS SIP client, a SIP REGISTER request message to a Proxy Call Session Control Function (P-CSCF) of the IMS; and 
performing, by one of a Serving Call Session Control Function (S-CSCF) of the IMS or a registration service, an Authentication and Key Agreement (AKA) challenge with the IMS SIP client; 
providing, by one of a Home Subscriber Server (HSS) of the IMS or a Unified Data Management (UDM) function module, an initial authorization grant for the IMS SIP client, upon successful authentication of the IMS SIP client; 
obtaining, by the RCS application, the initial authorization grant; and 
registering, by the RCS application, via RCS Application Programming Interface Gateway (API GW) of the RCS network, for RCS service with the RCS network; 
wherein the initial authorization grant comprises one of an access token or an authorization code, and wherein the initial authorization grant is provided by one of the HSS or the UDM function module to one of the P-CSCF and wherein the  P-CSCF provides the initial authorization grant to the IMS SIP client;
 upon receipt of the initial authorization grant by the IMS SIP client, i) the initial authorization grant is transmitted by the IMS SIP client to the RCS application; or ii) the initial authorization grant is transmitted by the IMS SIP client to the RCS application in response to a query from the RCS application.


Claim 15: (Currently Amended) 
A system for providing authentication for Rich Communication Services (RCS) application on a user equipment (UE) for RCS service provided by an RCS network, wherein the RCS network is separate from an IP Multimedia Subsystem (IMS), and wherein IMS Session Initiation Protocol (SIP) client is provided on the UE, the system comprising: 
a hardware processor executing instructions stored on a memory to implement a Proxy Call Session Control Function (P-CSCF) of the IMS configured to 
receive a SIP REGISTER request message sent from an IMS SIP client as part of an authentication of the IMS SIP client; 
a hardware processor executing instructions stored on a memory to implement one of a Serving Call Session Control Function (S-CSCF) of the IMS or a registration service configured to perform an Authentication and Key Agreement (AKA) challenge with the IMS SIP client as part of the authentication of the IMS SIP client; and 
a hardware processor executing instructions stored on a memory to implement one of a Home Subscriber Server (HSS) of the IMS or a Unified Data Management (UDM) function module configured to provide an initial authorization grant for the IMS SIP client, upon successful authentication of the IMS SIP client; wherein the RCS application, after obtaining the initial authorization grant, registers for RCS service with the RCS network, via RCS Application Programming Interface Gateway (API GW) of the RCS network; 
wherein the initial authorization grant comprises one of an access token or an authorization code, and wherein the initial authorization grant is provided by one of the HSS or the UDM function module to one of the S-CSCF or the registration service, and wherein one of the S-CSCF or the registration service provides the initial authorization grant to the IMS SIP client; and
 upon receipt of the initial authorization grant by the IMS SIP client, 
i) transmit, by the IMS SIP client, the initial authorization grant  to the RCS application; or 
ii) transmit, by the IMS SIP client, the initial authorization grant  to the RCS application in response to a query from the RCS application.  

Claim 16: (Currently Amended)
 A system for providing authentication for Rich Communication Services (RCS) application on a user equipment (UE) for RCS service provided by an RCS network, wherein the RCS network is separate from an IP Multimedia Subsystem (IMS), and wherein IMS Session Initiation Protocol (SIP) client is provided on the UE, the system comprising: 
a hardware processor executing instructions stored on a memory to implement a Proxy Call Session Control Function (P-CSCF) of the IMS configured to receive a SIP REGISTER request message sent from an IMS SIP client as part of an authentication of the IMS SIP client; 
a hardware processor executing instructions stored on a memory to implement one of a Serving Call Session Control Function (S-CSCF) of the IMS or a registration service configured to perform an Authentication and Key Agreement (AKA) challenge with the IMS SIP client as part of the authentication of the IMS SIP client; and 
a hardware processor executing instructions stored on a memory to implement one of a Home Subscriber Server (HSS) of the IMS or a Unified Data Management (UDM) function module configured to provide an initial authorization grant for the IMS SIP client, upon successful authentication of the IMS SIP client; wherein the RCS application, after obtaining the initial authorization grant, registers for RCS service with the RCS network, via RCS Application Programming Interface Gateway (API GW) of the RCS network; 
wherein the initial authorization grant comprises one of an access token or an authorization code, and wherein the initial authorization grant is provided by one of the HSS or the UDM function module to the P-CSCF, and wherein the  P-CSCF provides the initial authorization grant to the IMS SIP client; and
 upon receipt of the initial authorization grant by the IMS SIP client, 
i) transmit, by the IMS SIP client, the initial authorization grant  to the RCS application; or 
ii) transmit, by the IMS SIP client, the initial authorization grant  to the RCS application in response to a query from the RCS application.

			        ALLOWABLE SUBJECT MATTER
	Claims 5-10 and 15-20 are allowed, while claims 1-4 and 11-14 are cancelled.
	The present invention is directed to methods and systems for providing authentication for Rich Communication Services (RCS) application on a user equipment for RCS service provided by an RCS network.
The closest prior arts cited are generally directed to various aspects of providing authentication for Rich Communication Services application on a user equipment for RCS service provided by an RCS network. However, none of the cited prior arts found alone or in combination suggests or teaches authenticating the IMS SIP client by sending, a SIP REGISTER request message to a Proxy Call Session Control Function (P-CSCF) of the IMS; performing an Authentication and Key Agreement (AKA) challenge with the IMS SIP client; providing an initial authorization grant for the IMS SIP client, upon successful authentication of the IMS SIP client; obtaining, by the RCS application, the initial authorization grant; and registering, by the RCS application, via RCS Application Programming Interface Gateway (API GW) of the RCS network, for RCS service with the RCS network; wherein the initial authorization grant is provided by one of the HSS or the UDM function module to one of the S-CSCF or the registration service, and either the S-CSCF, the P-CSCF or the registration service provides the initial authorization grant to the IMS SIP client; and upon receipt of the initial authorization grant by the IMS SIP client, the initial authorization grant is transmitted by the IMS SIP client to the RCS application; or the initial authorization grant is transmitted by the IMS SIP client to the RCS application in response to a query from the RCS application.

upon receipt of the initial authorization grant by the IMS SIP client, i) the initial authorization grant is transmitted by the IMS SIP client to the RCS application; or ii) the initial authorization grant is transmitted by the IMS SIP client to the RCS application in response to a query from the RCS application.
Therefore, the claims are allowed for the above reason.
	Any comments considered necessary by Applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement for Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438